The present complaint does not contain any factual allegations showing that the statements complained of were irrelevant. In a ease such as this where the alleged defamatory words were published in the course of a judicial proceeding, such factual allegations are essential (Zefferer v. Campbell, 3 A D 2d 856; cf. Chapman v. Dick, 197 App. Div. 551, 553). Although the fact that the alleged libelous statements were published in the course of a judicial proceeding is not clearly alleged in the complaint, both plaintiff and defendants have construed the pleading as so alleging; and we accent their construction of it for *553the purposes of this appeal. Nolan, P. J., Beldoek, Ughetta, Pette and Brennan, JJ., concur.